       Case 4:19-cv-00028-BMM Document 17 Filed 06/03/19 Page 1 of 3



 JAMES A. PATTEN                  STEPHAN C. VOLKER (Pro hac vice)
 PATTEN, PETERMAN,                ALEXIS E. KRIEG (Pro hac vice)
 BEKKEDAHL & GREEN,               STEPHANIE L. CLARKE (Pro hac vice)
        PLLC                      JAMEY M.B. VOLKER (Pro hac vice)
 Suite 300, The Fratt Building    LAW OFFICES OF STEPHAN C. VOLKER
 2817 Second Avenue North         1633 University Avenue
 Billings, MT 59101-2041          Berkeley, California 94703-1424
 Telephone: (406) 252-8500        Telephone: (510) 496-0600
 Facsimile: (406) 294-9500        Facsimile: (510) 845-1255
 email: apatten@ppbglaw.com       email:      svolker@volkerlaw.com
                                              akrieg@volkerlaw.com
 Attorneys for Plaintiffs                     sclarke@volkerlaw.com
 INDIGENOUS                                   jvolker@volkerlaw.com
 ENVIRONMENTAL
 NETWORK and NORTH
 COAST RIVERS ALLIANCE

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK )                   CV 19-00028-BMM
and NORTH COAST RIVERS ALLIANCE,                 )
                                                 )   JAMEY M.B. VOLKER’S
                   Plaintiffs,                   )   ACKNOWLEDGMENT
      vs.                                        )   AND ACCEPTANCE OF
                                                 )   ADMISSION TO THIS
PRESIDENT DONALD J. TRUMP, UNITED                )   COURT UNDER THE
STATES DEPARTMENT OF STATE;                      )   TERMS OF THIS
MICHAEL R. POMPEO, in his official capacity )        COURT’S ORDER FILED
as U.S. Secretary of State; UNITED STATES        )   MAY 31, 2019
ARMY CORPS OF ENGINEERS; LT.                     )
GENERAL TODD T. SEMONITE, Commanding )
General and Chief of Engineers; UNITED           )
STATES FISH AND WILDLIFE SERVICE, a              )
federal agency; GREG SHEEHAN, in his official )
capacity as Acting Director of the U.S. Fish and )
Wildlife Service; UNITED STATES BUREAU           )
       Case 4:19-cv-00028-BMM Document 17 Filed 06/03/19 Page 2 of 3



                                                   )
                                                   )
OF LAND MANAGEMENT, and DAVID                      )
BERNHARDT, in his official capacity as Acting      )
U.S. Secretary of the Interior,                    )
                                                   )
               Defendants.
________________________________________

TO THE ABOVE-ENTITLED COURT AND TO ALL COUNSEL HEREIN:

      PLEASE TAKE NOTICE that Jamey M.B. Volker, co-counsel for plaintiffs

Indigenous Environmental Network and North Coast Rivers Alliance, hereby

acknowledges and accepts the terms of his admission to this Court as set forth in

this Court’s Order filed May 31, 2019.

Dated: June 3, 2019             Respectfully submitted,


                                /s/ Jamey M.B. Volker
                                JAMEY M.B. VOLKER
                                Attorney for Plaintiffs
                                INDIGENOUS ENVIRONMENTAL NETWORK
                                and NORTH COAST RIVERS ALLIANCE
                                1633 University Ave
                                Berkeley, CA 94703




                                         -2-
        Case 4:19-cv-00028-BMM Document 17 Filed 06/03/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, Alexis E. Krieg, hereby declare:

      My business address is the Law Offices of Stephan C. Volker, 1633

University Ave, Berkeley, California, 94703.

      On June 3, 2019 I served JAMEY M.B. VOLKER’S

ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION TO THIS

COURT UNDER THE TERMS OF THIS COURT’S ORDER FILED MAY 31,

2019 by electronic filing with the Clerk of the Court using the CM/ECF system,

which sends notification of such filing to the email addresses registered in the

above entitled action.

      I declare under penalty of perjury that the foregoing is true and correct.



Dated: June 3, 2019                    /s/ Alexis E. Krieg
                                       ALEXIS E. KRIEG




                                        -3-
